Opinion by
Donlon, J.
It was stipulated that the articles in question consist of silent butlers, smoothing irons, and various kinds of trays, the composition of which is the same in all material respects as the merchandise involved in Ignaz Strauss & Co., Inc. v. United States (9 Cust. Ct. 342, C. D. 710), The Fan Co. v. United States (25 Cust. Ct. 42, C. D. 1261), and Ignaz Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C. D. 1423). In accordance with stipulation of counsel and on the authority of the decisions cited, the merchandise was held dutiable as follows: (1) The items marked with the letter “A” at 40 percent under paragraph 339 as household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver; (2) the items marked with the letter “B” at 35 percent under the provision in paragraph 339, as modified by the trade agreement with the United Kingdom (T. D. 49753), for household utensils, *361composed wholly or in chief value of copper, not plated wifh platinum, gold, or silver; and (3) the items marked with the letter “C” at 25 percent under the provision in paragraph 339, as' modified, supra, for household utensils, composed wholly or in chief value of pewter, not plated with platinum, gold, or silver.